                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANASTASIA LANG, et al.,

         Plaintiffs,
                                                      Case No. 1:18-cv-284
 v.
                                                      HONORABLE PAUL L. MALONEY
 OAKRIDGE PUBLIC SCHOOLS, et al.,

         Defendants.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendants and against

Plaintiffs.




Dated: October 16, 2019                                      /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
